DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4-10 and 13-19 are pending.  They comprising of 3 groups:
(1) System: 1-2, 4-9, and
(2) Method: 10, 13-18, and   
(3) N-t CRM: 19.
All appear to have similar scope.
As of 7/12/2022, independent claim 1 is as followed:
1. A system comprising:
[I] a memory to store instructions; and 
[II] a processing circuitry, coupled with the memory, operable to execute the instructions that when executed enable the processing circuitry to: 
[1] present, on a display, a business application to a user; 
[2] receive, by the business application, user interactions;
[3] request, from a server, user intent scores for one or more user intents regarding the user interactions while the user is interacting with the business application; 
[4] receive, from the server, the user intent scores regarding the user interactions, each of the user intent scores provide a combination of a business value factor and a probability that the user will engage in a corresponding specific activity while interacting with the business application; and 
[5] customize or modify, by the business application, the information to present on the display based upon the user intent scores including the received business value factor and the probability; and  
[6] present, on the display, by the business application, customized or modified information to the user
wherein the probability determined by a trained machine learning model that the user will engage in the corresponding specific activity while interacting with the business application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
Independent claims 1 (serve as representative for the other independent claim) is directed to a system for customizing business applications based upon user intent score comprising:
[4] receive, from the server, the user intent scores regarding the user interactions, each of the user intent scores provide a combination of a business value factor and a probability that the user will engage in a corresponding specific activity while interacting with the business application; and 
[5] customize or modify, by the business application, the information to present on the display based upon the user intent scores including the received business value factor and the probability; and  
[6] present, on the display, by the business application, customized or modified information to the user
meet the “significantly more” and “additional element” test due to use of additional elements of (1) Business Value factor module (Fig. 2, 260), and “Probability module (Fig. 2, 210), and “User Intent Score Generator module (Fig. 2, 270), to generate a user intent score and the modifying step, by the business application, the information to information to present on the display based upon the user intent scores including the received business value factor and the probability.  
	2) 112, 2nd issue: withdrawn due to amendments.  
3) 103 Rejection: Withdrawn.
Independent claims 1 (serve as representative for the other independent claim) is directed to a system for customizing business applications based upon user intent score comprising steps as shown in independent claims 1, or 10, or 19, is neither anticipated by, nor obvious in view of, 
Names					Publications:
(1) HIMEL ET AL.			USP 2016/0.055.160, and
(2) ZENG ET AL.			US Patent 9,088,533.
since claimed invention, which teaches:
[4] receive, from the server, the user intent scores regarding the user interactions, each of the user intent scores provide a combination of a business value factor and a probability that the user will engage in a corresponding specific activity while interacting with the business application; and 
[5] customize or modify, by the business application, the information to present on the display based upon the user intent scores including the received business value factor and the probability; and  
[6] present, on the display, by the business application, customized or modified information to the user
which references neither disclose nor suggest.
The nearest Foreign Patent is WO-2007 048008-A2 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, PTO-892, of 9/24/2021.  
The nearest non-patent literature (NPL) is (1) Article “A flow-based model of web site intentions when users customize products in business-to-consumer electronic commerce”, August 2008, by Arnold Kamis, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, PTO-892, of 8/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689